UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1606


In re: RAHKEEM CHEEKS,

             Petitioner.



                 On Petition for Writ of Mandamus. (2:15-cr-00137-1)


Submitted: July 12, 2018                                          Decided: July 18, 2018


Before WILKINSON and TRAXLER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rahkeem Cheeks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rahkeem Cheeks petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Cheeks’ § 2255 motion on June 21, 2018.

Accordingly, because the district court has recently decided Cheeks’ case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2